DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,119,507
Flosbach et al.
United States Patent 6,626,027
Davey
United States Patent 8,806,919
Solomon
United States Patent Application Publication 2009/0100909
Gross-Bley et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 9, 10, 12-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of Flosbach et al.

    PNG
    media_image1.png
    589
    793
    media_image1.png
    Greyscale
With regard to claims 1 and 21 Davey teaches a method and apparatus for detecting a leak in a hollow component (reference item 20) having a hollow volume that is sealed.  The hollow component is placed in a test chamber (reference item 14) having a chamber interior volume; i.e., a control chamber.  A pressure differential is created between the hollow volume and the chamber interior volume using a pump (reference item 26) in order to draw out the gas in the chamber interior volume.   A tracer gas is then injected into the hollow volume.  Davey states that the tracer gas, such as hyperpolarized helium (He-3), "occurs naturally in very low concentration so that environmental contamination will have a negligible effect even when measuring extremely low leakage rates."  Therefore, the tracer gas is different than the gas in the chamber interior volume.  After the tracer gas injection step there is a waiting time.  See steps 140 and 150 in figure 3.  After the waiting time a sampling valve (reference item 38) is opened and a test gas within the chamber interior volume (which is a control chamber) is then concentrated in a sample transfer system using a piston pump (reference item 34) with a concentration chamber/sample volume.  After the concentration step the sample valve is closed and a transfer valve (reference item 42) is opened so that the concentrated test gas in the sample volume is delivered to a tracer gas sensor (reference item 16) in order to search for the presence of the tracer gas.
Davey does not appear to teach the use of non-selective restrictor means.   The applicant provides one example of non-selective restrictor means to be "a duct with a port, sized so as to form a head loss within the circuit."  Flosbach et al. teach that it is known to use a flow restrictor (reference item 43) located in a flow line (reference item 41) such that pressure of a gas is reduced prior to being detected by a sensor (reference item 3) that measures a concentration of a helium tracer in the gas. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Davey with the teachings of Flosbach et al. in order to use a flow restrictor for the predicable benefit of obtaining a desired flow velocity/pressure for the sensor to detect the tracer gas.
With regard to claim 2 Davey discloses cycling the piston pump in order to obtain and concentrate the tracer gas into a small volume prior to delivering the test gas to the sensor.  See column 4 (lines 35-68).  That is, Davey discloses a first sub-step of expanding the contents of the control chamber in order to feed the concentration chamber with the sample volume.  Davey then discloses a second sub-step of re-compressing the sample volume in order to ensure a concentration thereof before the step of searching for the presence of the tracer gas within said sample volume.  This second sub-step will require that the sampling valve be closed so that the test sample is not sent back to the chamber interior volume.  
With regard to claim 3 and as discussed above Davey teaches cycling of a piston pump in order to concentrate a test gas in a concentration chamber.  Davey does not necessarily teach performing at least two sequences of the cycling of the piston pump.  However, it is considered obvious to one of ordinary skill to repeatedly cycle the piston pump (in combination with the required opening and closing of the sample valve and additional waiting times for the tracer gas to enter the chamber interior volume) so that "as much gas as possible has been transferred from leak test chamber 14 into the sample transfer system through a sample valve" as taught by Davey.
With regard to claims 5 and 23 the restrictor as taught by Flosbach et al. will create a pressure drop (head loss) in the flow circuit before the gas/helium tracer is delivered to a sensor that is used to detect the helium tracer.  
With regard to claim 9 the hollow volume will be at a pressure, P1, that is higher than the pressure, P2, in the chamber volume interior.  The tracer gas in the chamber volume interior will be sampled, concentrated, and searched for the presence of the tracer gas.
With regard to claim 10 the tracer gas in the hollow component will be at a higher pressure than the pressure in the control chamber.  Furthermore, after the waiting time the leaking tracer gas will flow through the non-selective restrictor prior to being detected by the gas sensor.
With regard to claim 12 the tracer gas is hyperpolarized helium.
With regard to claim 13 one of ordinary skill can select the desired pressures for the hollow component (P1) and the test chamber (P2) in order to determine if there are leaks while not damaging the hollow component.  
With regard to claim 14 it would appear that the different gas is air.
With regard to claim 15 the chamber volume pressure is reduced to be less than atmospheric pressure.
With regard to claim 16 one of ordinary skill can select a waiting time sufficient to allow the tracer gas to leak from the hollow component.
With regard to claim 22 official notice was previously taken that pneumatic piston pumps are well known.  The use of air motor means would have been an obvious method in order to alternately move Davey's piston up and down.   As the applicant did not timely traverse the taking of official notice it is now accepted factual prior art.
With regard to claim 24 the hollow component in Davey is received within the test chamber.
Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Davey and Flosbach et al. as applied to claims 1 and 21 above, and further in view of Gross-Bley et al.
Davey and Flosbach et al. teach the claimed invention, but do not necessarily teach dynamic mixing of gases within the control chamber.  Gross-Bley et al. teach a leak tester having a control chamber (reference item 10) having a tested article (reference item 12).  The tested article is filled with a tracer gas such as a helium or hydrogen.  The control chamber has a different gas; i.e., air that it not the tracer gas.  The control chamber can be at a pressure (P2) that is slightly lower than the pressure (P1) in the tested article.  Tracer gas within the tested article will leak into the control chamber.  A fan (reference item 16) ensures mixing a flowing of the leaked tracer gas and any remaining air within the control chamber. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Davey and Flosbach et al. with the teachings of Gross-Bley et al. in order to provide a mixer within the control chamber so that any leaking tracer gas does not remain on the surface of the tested article as taught be Gross-Bley et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davey and Flosbach et al. as applied to claim 9 above, and further in view of Solomon.
Davey and Flosbach et al. teach the claimed invention where a hollow body is pressurized with a tracer gas and a surrounding control chamber is at a reduced pressure without a tracer gas (an inside-out test).  Davey and Flosbach et al. do not necessarily teach a control chamber that is pressurized with a tracer gas and a tested hollow body control chamber is at a reduced pressure without a tracer gas (an outside-in test).  Solomon teach that leak testing of a hollow body (reference item 17) can be performed using either the an inside-out test (see figure 1) or an outside-in test (see figure 2).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Davey and Flosbach et al. with the teachings of Solomon in order to perform an inside-out test or an outside-in test as in either case the leaking trace gas can still be detected such as by a gas sensor (reference item 15).
Claims 1, 6, 7, 9, 10, 18, 19, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of Gross-Bley et al.

    PNG
    media_image1.png
    589
    793
    media_image1.png
    Greyscale
With regard to claims 1, 6, 21, and 25 Davey teaches a method and apparatus for detecting a leak in a hollow component (reference item 20) having a hollow volume that is sealed.  The hollow component is placed in a test chamber (reference item 14) having a chamber interior volume.  A pressure differential is created between the hollow volume and the chamber interior volume using a pump (reference item 26) in order to draw out the gas in the chamber interior volume.   A tracer gas is then injected into the hollow volume.  Davey states that he tracer gas, such as hyperpolarized helium (He-3), "occurs naturally in very low concentration so that environmental contamination will have a negligible effect even when measuring extremely low leakage rates."  Therefore, the tracer gas is different than the gas in the chamber interior volume.  After the tracer gas injection step there is a waiting time.  See steps 140 and 150 in figure 3.  After the waiting time a sampling valve (reference item 38) is opened and a test gas within the chamber interior volume (which is a control chamber) is then concentrated in a sample transfer system using a piston pump (reference item 34) with a concentration chamber/sample volume.  After the concentration step the sample valve is closed and a transfer valve (reference item 42) is opened so that the concentrated test gas in the sample volume is delivered to a tracer gas sensor (reference item 16) in order to search for the presence of the tracer gas.
Davey does not appear to teach the use of selective restrictor means.  However, Gross-Bley et al. teach a leak tester having a control chamber (reference item 10) having a tested article (reference item 12).  The tested article is filled with a tracer gas such as a helium or hydrogen.  Gross-Bley et al. further teach that it is known to provide a selective restrictor such as a membrane (reference item 18) for allowing a leaking tracer gas to be directed to a gas sensor (reference item 15).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Davey with the teachings of Gross-Bley et al. in order to use a selective restrictor such as a membrane that is coupled to a tracer gas sensor for the predicable benefit of reducing/eliminating any air from reaching the gas sensor which could otherwise interfere with the gas sensor.  
With regard to claim 7 providing Gross-Bley et al.'s gas sensor to be part of the concentration chamber would have been obvious in order to allow the gas sensor to be exposed to a possible higher concentration of the tracer gas thus improving detection probability.
With regard to claim 9 the hollow volume will be at a pressure, P1, that is higher than the pressure, P2, in the chamber volume interior.  The tracer gas in the chamber volume interior will be sampled, concentrated, and searched for the presence of the tracer gas.
With regard to claims 10 the tracer gas in the hollow component will be at a higher pressure than the pressure in the control chamber.  Furthermore, after the waiting time the leaking tracer gas will flow through the non-selective restrictor prior to being detected by the gas sensor.
With regard to claim 18 Gross-Bley et al.'s membrane will "enrich" the concentration of the tracer gas by excluding other gases in the sample.
With regard claim 19 one of ordinary skill can use two or more membranes arranged in a cascade manner so that one membrane can still concentrate the tracer gas in case the other membrane is damaged.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davey and Gross-Bley et al. as applied to claim 9 above, and further in view of Solomon.
Davey and Gross-Bley et al. teach the claimed invention where a hollow body is pressurized with a tracer gas and a surrounding control chamber is at a reduced pressure without a tracer gas (an inside-out test).  Davey and Flosbach et al. do not necessarily teach a control chamber that is pressurized with a tracer gas and a tested hollow body control chamber is at a reduced pressure without a tracer gas (an outside-in test).  Solomon teach that leak testing of a hollow body (reference item 17) can be performed using either the an inside-out test (see figure 1) or an outside-in test (see figure 2).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Davey and Gros-Bley et al. with the teachings of Solomon in order to perform an inside-out test or an outside-in test as in either case the leaking trace gas can still be detected such as by a gas sensor (reference item 15).
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive.  The applicant argues that the restrictor means taught by Flosbach et al. is not part of the tracer gas detection portion.  It is noted above that Flosbach et al.'s restrictor means is used to reduce the pressure so that a concentration of tracer gas can be detector.  The use of the restrictor means in Davey's sample flow line (reference item 40) would allow the sample to be introduced to the gas sensor as a desired flow rate/pressure. 
Allowable Subject Matter
Claims 27 and 28 are allowed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855